DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13, in the reply filed on 07/07/2021 is acknowledged.
Claims 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected method inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate an “arena”, “substrate”, “region of air” etc.  The drawings are also objected to because reference characters “150”, “210”, “220” and “230” have all been used to designate the “substrate”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 discloses: “the plurality of signal traces” (line 2). There is a lack of antecedent basis for this limitation in the claim.  Claim 11 depends from claim 1, which differently recites “signal lines”.  As best understood, it appears that claim 11 intends the signal lines of claim 1, however it is improper to read limitations into the claim, and thus this claim is rendered indefinite.
Claim 12 is rejected by virtue of its dependency upon the indefinite subject matter of claim 11.
Claim 13 discloses: “the reactive beamformer is configured to operate in millimeter-wave frequencies including 26.5 to 110 GHz” (emphasis added).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation configured to operate in “millimeter-wave frequencies”, and the claim also recites “including 26.5 to 110 GHz” which is the narrower statement of the as best understood to require the more broad “millimeter-wave frequencies” of 30 to 300 GHz as well as the additional frequencies from 26.5 to 30 GHz.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (US 2016/0141742 A1).
Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xue.
Regarding claim 1, Xue discloses a reactive beamformer (120) (fig. 1B; pars. 0032-0033), comprising: a radiator (128) disposed within a substrate (106) and configured to radiate a received electromagnetic signal (fig. 1B; pars. 0042-0043); a plurality of receptors (112: “6 ports”, also referred to as “six spokes” and “six probe output ports”) disposed within the substrate, each of the plurality of receptors configured to receive a portion of the radiated  
Regarding claim 2, Xue discloses the reactive beamformer of claim 1, wherein each receptor of the plurality of receptors is formed of an electrically conducting wire (“metal wires”) deposited into a milled hole in the substrate (figs. 1A-1B; pars. 0037 and 0042).
Note: regarding the product-by-process limitation that the hole in the substrate was formed by being “milled”, the Applicant is respectfully advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  As such, in this case, the cited limitations failed to distinguish the claimed structure from the prior art substrate having receptor wires extending through holes in the substrate of Xue.  See MPEP § 2113.  The above is also applicable for claim 3 with regards to the “deposited into a milled hole” limitation.
Regarding claim 3, Xue discloses the reactive beamformer of claim 2, wherein the radiator is formed of an electrically conducting wire deposited into a milled hole in the substrate (figs. 1A-1B; pars. 0034 and 0043).
Regarding claim 5, Xue discloses the reactive beamformer of claim 1, wherein the plurality of receptors is physically arranged circumferentially around the radiator, each receptor of the plurality of receptors being substantially equidistant from the radiator and substantially equally spaced from each other (figs. 1A-1B; pars. 0032, 0036 and 0040).
Regarding claim 11, as best understood, Xue discloses the reactive beamformer of claim 1, wherein the substrate is a first substrate and the plurality of signal traces is adjacent to a surface of a second substrate (108), the second substrate being bonded to the first substrate (fig. 1A-1B; pars. 0037 and 0042).
Regarding claim 12, as best understood, Xue discloses the reactive beamformer of claim 11, wherein the second substrate is indirectly bonded to the first substrate by one or more intermediate layers (dielectric layer: 104/122) between the second substrate and the first substrate (fig. 1A-1B; pars. 0035-0037 and 0042).  
Regarding claim 13, as best understood, Xue discloses the reactive beamformer of claim 1, wherein the reactive beamformer is configured to operate in millimeter-wave frequencies including 26.5 to 110 GHz (“millimeter wave transmissions”: par. 0038).
Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stockton et al. (US 4,302,734).
Regarding claim 1, Stockton discloses a reactive beamformer (Abstract; fig. 2), comprising: a radiator (31) disposed within a substrate (1, 17) and configured to radiate a received electromagnetic signal (figs. 1-3; col. 3, lines 18-35 and 63-67; col. 4, lines 14-22); a 
Regarding claim 2, Stockton discloses the reactive beamformer of claim 1, wherein each receptor of the plurality of receptors is formed of an electrically conducting wire (“center conductor”) deposited into a milled hole in the substrate (figs. 1-2; col. 4, lines 30-64).
 Regarding claim 4, Stockton discloses the reactive beamformer of claim 2, wherein each signal line of the plurality of signal lines is coupled to one receptor of the plurality of receptors by a solder joint (30) formed at least in part by a solder reflow process (figs. 1-2; col. 4, lines 3-13).
Regarding claim 6, Stockton discloses the reactive beamformer of claim 1, further comprising an electrically and physically contiguous conductive wall (1, 7) disposed in the substrate around a perimeter of the plurality of receptors and configured to contain the radiated electromagnetic signal -19-Attorney Docket No.: R2034-701910(17-10153)to a region within the conductive wall, the radiator and the plurality of receptors being disposed within the region (figs. 1-2; col. 3, lines 18-35).
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohamadi (US 2006/0077102).
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mohamadi.

Regarding claim 1, Mohamadi discloses a reactive beamformer (Title; Abstract; figs. 1-3), comprising: a radiator (310) disposed within a substrate (350, 301) and configured to radiate a received electromagnetic signal (fig. 3; pars. 0011, 0017); a plurality of receptors (330) disposed within the substrate, each of the plurality of receptors configured to receive a portion of the radiated electromagnetic signal (fig. 3; pars. 0014 and 0016); and a plurality of signal lines (305), each signal line of the plurality of signal lines being coupled to a respective receptor of the plurality of receptors to convey the portion of the radiated electromagnetic signal from the respective receptor and to provide the portion of the radiated electromagnetic signal to an output (figs. 1-3; pars. 0011 and 0014-0016).
Regarding claim 7, Mohamadi discloses the reactive beamformer of claim 1, further comprising a plurality of electrically conductive isolation (340) walls disposed within the substrate and configured to isolate each receptor of the plurality of receptors from adjacent receptors of the plurality of receptors (fig. 3; pars. 0016 and 0037).
Regarding claim 8, Mohamadi discloses the reactive beamformer of claim 7, wherein each of the plurality of electrically conductive isolation walls is formed of a conductive ink (“conductive paints”) deposited into a trench in the substrate (fig. 3; par. 0016).  Note: the product-by-process limitation of the walls being “formed of a conductive ink deposited”, there is no indication that this limitation drawn to the preferred method of manufacture differentiates the structure of the claimed product in any way from the prior art.  Please refer to claim 2 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamadi, in view of Stockton.
Regarding claim 9, Mohamadi discloses all of the elements of the current invention as detailed above with respect to claim 7.  Mohamadi, however, does not explicitly disclose an electrically and physically contiguous conductive outer wall disposed around a perimeter of the plurality of receptors, the conductive outer wall being electrically coupled to each isolation wall of the plurality of electrically conductive isolation walls.
Stockton teaches that it is well known to provide a related beamformer, including an electrically and physically contiguous conductive outer wall (7) disposed around a perimeter of the plurality of receptors, the conductive outer wall being electrically coupled to each isolation wall (35, 59) of the plurality of electrically conductive isolation walls (figs. 1-2A; col. 3, lines 18-35; col. 4, lines 14-22).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Mohamadi to incorporate the external conductive shielding wall of Stockton.  It is considered well-known that transmission lines, and transmission junctions are susceptible to electromagnetic interference, and can also inadvertently cause such interference.  It is also commonly understood that a metal shielding box or a “Faraday cage” is the normally applied solution to such issues.  PHOSITA would have realized that providing such shielding would predictably enhance the usefulness and reliability of the product beamformer.  To employ that shielding in the known product of Mohamadi would have required only routine skill and would have had a reasonable expectation of success without need for experimentation.
Regarding claim 10, Mohamadi in view of teaches the method of claim 9 as detailed above, and Stockton further teaches that it is well known to provide a ground plane (1 and/or 7) adjacent at least one surface of the substrate, the conductive outer wall and the conductive isolation walls being in electrically conductive communication with the ground plane (figs. 1-2A; col. 3, lines 18-35; col. 4, lines 14-22).  Please refer to claim 9 regarding rationale for combination of references. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY T CARLEY/            Examiner, Art Unit 3729